GOLDTHWAITE, J.
There is no error in the record.— The witness was competent, in the present case, to prove his own agency (Green. Ev. § 416); and conceding that the deposition established the fact, that the slave was sold under attachment against the witness, there is no evidence to show that he consented to the levy or sale, and the case is thus brought directly within the principle of Bush v. McGee, 4 Ala. 710. Having no interest which would disqualify him, no release was necessary.
The judgment is affirmed.